Citation Nr: 1500950	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  00-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for acute myelocytic leukemia (AML), to include as due to ionizing radiation exposure and tobacco use during service, based upon substitution of the appellant as the claimant.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had military service from November 1954 to September 1956.  He died in September 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

At the time of the Veteran's death, he had perfected an appeal as to the claim listed on the first page of this decision.  Following the Veteran's death, the appellant filed a claim seeking service connection for the Veteran's death, death pension and accrued benefits.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).  In this case, the appellant's claim was accepted by the RO as a request for substitution as the claimant in the claim pending at the time of the Veteran's death and the appellant's request for substitution was granted.  As such, the claim was recertified to the Board for adjudication based upon substitution of the appellant as the claimant.  

In December 2001, the Veteran and the appellant testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file.

The Board notes that this case has been before the Board several times, and was remanded several times for further development, prior to December 2006.  In December 2006, the Board denied service connection for AML.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court issued a memorandum decision vacating the December 2006 Board denial and remanding the case back to the Board for further development in accordance with the memorandum decision.

The Board remanded the case in compliance with the April 2009 memorandum decision in March 2010 and remanded it again in November 2010 and September 2011.  Following the September 2011 remand, the representative submitted a motion to vacate that remand and adjudicate the claim based on the evidence of record due to the decline of the Veteran's health.  The Board vacated the remand and issued a decision also in September 2011 denying the Veteran's claim.  However, at the time of the Board's denial, the Veteran had passed away.  By way of a February 2012 Board decision, the September 2011 denial was vacated due to the Veteran's death.

Most recently, in April 2013, the Board denied service connection for AML.  The appellant appealed that decision to the Court.  In a September 2014 memorandum decision, the Court reversed the Board's April 2013 decision and directed the Board to enter a finding of service connection for AML.  

The claim is remanded to the RO for the purposes of consideration of a disability rating and effective date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

In a September 2014 Memorandum Decision, the Court reversed the Board's April 2013 decision and directed the Board to enter a finding of service connection for AML.


CONCLUSION OF LAW

Service connection for AML is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, an April 2013 Board decision denied service connection for AML.  In September 2014, the Court reversed the Board's April 2013 decision and directed the Board to "enter a finding of service connection for AML and order any additional development necessary to determine the proper disability rating and effective date."  This decision effectuates the Court's order.  Accordingly, service connection is warranted for AML.


ORDER

Service connection for AML is granted.  



REMAND

As indicated, the Court's September 2014 memorandum decision reversed the Board's April 2013 decision and determined that service connection is warranted for AML.  The Court ordered additional development necessary to assign the appropriate disability rating and effective date.  VA statutes and regulations dictate that the RO, not the Board, makes the initial determinations with respect to these matters.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that, where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date). 

Accordingly, the claim is REMANDED for the following additional development and consideration: 

1.  Assign a disability rating and an effective date for the now service-connected AML.  Any development necessary to determine the appropriate disability rating should be accomplished.
 
2.  Advise the appellant that if she disagrees with the disability rating and/or effective date assigned for AML, she is required to file a separate appeal concerning these "downstream" issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


